Citation Nr: 1241056	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-03 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (hereinafter psychiatric disorder).

2.  Entitlement to an initial evaluation in excess of 20 percent prior to November 2, 2009, in excess of 40 percent prior to October 16, 2010, and in excess of 60 percent beginning October 16, 2010 for service-connected diabetes mellitus, type II (hereinafter DM).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from February 1971 to September 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO), which granted service connection for DM, assigning a 20 percent rating effective October 15, 2005, and denied service connection for a psychiatric disorder.  This rating decision also granted service connection for erectile dysfunction as secondary to DM and assigned a 0 percent rating effective October 17, 2005.  The Veteran timely appealed the rating assigned to his DM and the denial of service connection for a psychiatric disorder.  A June 2010 rating decision granted a 40 percent rating for DM effective November 2, 2009; and an August 2012 rating decision granted a 60 percent rating for DM effective October 16, 2010.  Because the initial ratings assigned to the Veteran's service-connected DM are not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a personal hearing before a traveling member of the Board in his January 2009 substantive appeal.  A personal hearing was scheduled for October 30, 2012; but the Veteran failed to appear without explanation.  Consequently, the Veteran's request for a personal hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2012).

The issue of service connection for a psychiatric disorder is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his increased rating claim; and he has otherwise been assisted in the development of his claim.
2.  Medication for diabetes, including insulin, is required prior to November 2, 2009; there is no evidence of restriction of activities due to DM prior to this date.

3.  The evidence prior to October 16, 2010 does not show episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

4.  The evidence beginning October 16, 2010 does not show episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 20 percent prior to November 2, 2009 for service-connected DM have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2012).  

2.  The criteria for the assignment of an initial evaluation in excess of 40 percent prior to October 16, 2010 for service-connected DM have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2012).  

3.  The criteria for the assignment of an initial evaluation in excess of 60 percent beginning October 16, 2010 for service-connected DM have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in December 2006, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection for DM was granted by rating decision in August 2007.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after the letter.  The Veteran was informed in the December 2006 letter as to effective dates if his claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations of DM are on file, with the most recent evaluation in October 2010.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA evaluations on file include notations of relevant DM symptomatology in accordance with the applicable diagnostic code.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks increased ratings for his service-connected DM.  As noted above, he was assigning a 20 percent rating effective October 15, 2005, a 40 percent rating effective November 2, 2009, and a 60 percent rating effective October 16, 2010.  The Veteran is also service connected for erectile dysfunction and for peripheral neuropathy of the feet and hands as a result of his DM.  He is assigned a 0 percent rating for his erectile dysfunction and separate 10 percent ratings for each foot and hand.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  


In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

A 10 percent rating is assigned for DM when it is manageable by restricted diet only.  A 20 percent evaluation is assigned for DM requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is warranted for the requirement of insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation is assigned for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).

Complications of DM are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) (2012).  

"Regulation of activities" is defined by Diagnostic Code 7913, as the "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363- 364 (2007).

Treatment reports received from M. G., M.D., reveal that the Veteran had insulin dependent DM with poor control in April 2006; the impression in July 2006 was DM with slowly improving control.  

The Veteran was provided a VA diabetes evaluation in March 2007.  He was taking insulin once daily and went to the diabetic care provider monthly or less often.  He was on a special diet but had no restriction of strenuous activities.  He had episodes of hypoglycemic reactions.  He was working full time and had lost less than one week of work in the previous year due to his DM.  The Veteran's DM caused lack of stamina, weakness or fatigue, which affected his occupation.  His DM prevented his participation in sports and had a moderate effect on exercise and traveling.

According to the July 2008 notice of disagreement, which included a statement from the Veteran's wife, the Veteran had had numerous severe hypoglycemic reactions.

The Veteran noted on VA diabetes evaluation in October 2010 that he was taking insulin and oral medication for his DM.  He visited a diabetes care provider 2-3 times a month and had not been hospitalized for the condition.  He followed a restricted diet and was restricted in performing strenuous activities.  His weight had not changed recently.  He had normal muscle tone without atrophy.  There was active movement against full resistance in all muscle groups on motor testing of the upper and lower extremities.  He was employed full time as a HVAC technician, where he had worked for less than a year; he had not lost any time from work due to his DM.  DM was diagnosed.

VA treatment records dated from October 2010 to July 2012 show continued diagnoses of DM.

To warrant an evaluation in excess of 20 percent for DM prior to November 2, 2009, there would need to be evidence showing that the condition requires insulin, a restricted diet and regulation of the Veteran's activities, meaning avoidance of strenuous occupational and recreational activities.  

The evidence on file prior to November 2, 2009 indicates that the Veteran requires insulin and is on a restrictive diet.  However, it was noted on VA evaluation in March 2007 that there was no restriction on strenuous activities.  Consequently, an evaluation in excess of 20 percent is not warranted prior to November 2, 2009 under the applicable schedular criteria.  

To warrant an evaluation in excess of 40 percent for DM prior to October 16, 2010, there would need to be evidence showing that the Veteran required insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

The medical evidence on file prior to October 16, 2010, which is the date of the VA diabetes evaluation, does not show episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Because this evidence, which consists of the March 2007 examination report and VA treatment records, does not show any hospitalizations or more than once a month visits to a diabetic care provider, an evaluation in excess of 40 percent is not warranted prior to October 16, 2010 under the applicable schedular criteria.  

To warrant an evaluation in excess of 60 percent for DM beginning October 16, 2010, there would need to be evidence showing DM requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The medical evidence on file beginning October 16, 2010 consists primarily of the October 2010 VA examination report.  While this report reveals that the Veteran required insulin, was on a restricted diet, and was restricted from performing strenuous activities, he had not been hospitalized for his DM in the previous year and did not require weekly visits to a diabetic care provider.  While these findings would prevent the assignment of a schedular rating in excess of 60 percent, the Board would also note that the Veteran's weight was stable and motor evaluation did not show any abnormality on this examination.  Based on the symptomatology reported on evaluation in October 2010, the disability picture for the Veteran's DM does not more nearly approximate the criteria for an evaluation in excess of 60 percent beginning October 16, 2010 under the applicable schedular criteria.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his DM symptoms, which have included hypoglycemic reactions and restriction of strenuous activities.  The Veteran's complaints have been used in rating his DM.  As previously discussed, the Board finds that the evidence does not show the severity required for higher schedular ratings based on the applicable symptomatology.   

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture for his service-connected DM was not so unusual or exceptional in nature as to render the current ratings inadequate throughout the time period on appeal.  The Veteran's service-connected DM is evaluated pursuant to 38 C.F.R. § 4.119, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability rating for his service-connected DM.  Ratings in excess thereof are provided for certain manifestations of each of the service-connected disability, but the medical evidence of record does not demonstrate that these manifestations are present in this case, as discussed above.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology throughout the period on appeal and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  

After review of the evidence of record, there is no evidence of record that would warrant a higher rating for the Veteran's service-connected DM at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  While there may have been 
day-to-day fluctuations in the manifestations of the service-connected disorder, the evidence shows no distinct period of time since service connection became effective during which the Veteran's DM varied to such an extent that a higher evaluation would be warranted.  Cf. 38 C.F.R. § 3.344 (2012) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against any increased rating for service-connected DM during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 20 percent prior to November 2, 2009, in excess of 40 percent prior to October 16, 2010, and in excess of 60 percent beginning October 16, 2010 for DM is denied.


REMAND

Although it was contended in the Veteran's July 2008 notice of disagreement that the Veteran has depression secondary to his service-connected DM, and the December 2008 Statement of the Case includes the applicable VA regulation on secondary service connection, the VA examiner concluded in a June 2012 VA psychiatric evaluation that the Veteran's depression was less likely than not the result of service without clearly addressing whether his depression is causally related to his service-connected DM.

Consequently, additional development is needed prior to final adjudication of the service connection issue on appeal.  

Therefore, the case is remanded for the following actions:

1.  The AMC/RO will ask the Veteran to provide the names and addresses, as well as the dates of treatment, of all health care providers, both VA and non-VA, who have seen or treated him for a psychiatric disorder since service.  After securing the necessary authorization, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

2.  Thereafter, the AMC/RO must arrange for the VA examiner that provided the opinion in June 2012 to provide an addendum to the previous opinion.  The claims files and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims files and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  After a review of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's depression was incurred or aggravated as a result of his service-connected DM.  The examiner's opinion must include a discussion of the evidence of record and a complete explanation of the reasoning for the opinion.  The report prepared must be typed.
If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  If the examiner who provided the opinion in June 2012 is unavailable, the AMC/RO must obtain the requested opinion from another VA examiner.  If it is determined that a current examination is needed in order to provide the requested opinion, an examination must be conducted.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The AMC/RO will notify the Veteran of his responsibility to report for any examination scheduled and the consequences for failure to report for an examination without good cause.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

4.  Thereafter, the AMC/RO must readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected DM, based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and must be afforded an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


